Case1:19-cv-10219-PBS
Case 1:19-cv-10219-PBS Document
                       Document1-1
                                22-8Filed
                                      Filed 08/27/20Page
                                          02/01/19   Page241ofof28
                                                                 4
Case1:19-cv-10219-PBS
Case 1:19-cv-10219-PBS Document
                       Document1-1
                                22-8Filed
                                      Filed 08/27/20Page
                                          02/01/19   Page132of
                                                             of28
                                                                4
Case1:19-cv-10219-PBS
Case 1:19-cv-10219-PBS Document
                       Document1-1
                                22-8Filed
                                      Filed 08/27/20Page
                                          02/01/19   Page143ofof28
                                                                 4
Case1:19-cv-10219-PBS
Case 1:19-cv-10219-PBS Document
                       Document1-1
                                22-8Filed
                                      Filed 08/27/20Page
                                          02/01/19   Page154ofof28
                                                                 4
